Citation Nr: 1420365	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-37 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs disability compensation in the amount of $6,525, to include whether the overpayment was properly created.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been advanced on the Board's docket.

The Veteran served on active duty as a New Philippine Scout from May 1946 to June 1949.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2008 determination of the Manila, the Republic of the Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA), Committee on Waivers and Compromises. 

In his substantive appeal to the Board, the Veteran requested a hearing before a member of the Board.  He was notified of his scheduled May 2010 hearing by letter in March 2010 but did not attend the hearing or subsequently request a new hearing.  His hearing request is deemed withdrawn.

In July 2010, the Board remanded this case for additional development which has since been completed.


FINDINGS OF FACT

1.  The Veteran has been charged with an overpayment of disability compensation in the amount of $6,525, over the period from March 1, 2007, to August 1, 2007. 

2.  The Veteran was absent from the United States in excess of 60 days from December 31, 2006, to July 4, 2007, without good cause.  




3.  In balancing the fault of the Veteran against VA, the Veteran was at fault in the creation of the overpayment, and there is no fault on the part of VA in its creation.

4.  The debt is not waived and recovery of the debt is not against equity and good conscience, considering undue hardship and the purpose of the benefits. 


CONCLUSION OF LAW

The debt in the amount of $6,525.00, due to overpayment of disability compensation is not waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.965, 3.42, 3.505 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Legal Principles

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, education educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  

Whenever VA finds that an overpayment of benefits has been made to a veteran or eligible person, the amount of such overpayment shall constitute a liability of such veteran or eligible person to the United States and may be recovered in the same manner as any debt.  38 U.S.C.A. § 3685(a) and (c).




The law provides that for Filipino veterans, such as the Veteran, who reside in the United States and are United States citizens (or permanent resident aliens), the payment of VA disability compensation benefits is made at the full-dollar rate rather than the previous half-dollar rate, but to receive benefits at the full-dollar rate, such veterans are required, among other things, to be present in the United States for at least 183 days of each year and not be absent from the United States for more than 60 days at a time unless good cause is shown.  38 C.F.R. § 3.42(d).  

If a veteran receiving benefits at the full-dollar rate is physically absent from the United States for more than 60 consecutive days, VA will reduce benefits to the half-dollar rate effective on the 61st day of absence.  38 C.F.R. § 3.505(b).  The benefits at the full-dollar rate are resumed on the date the veteran returns to the United States after an absence of more than 60 consecutive days.  38 C.F.R. § 3.405(b).  

Evidence 

In February 2007, the RO sent the Veteran a Residency Verification Report, VA Form FL 21-914 for calendar year 2006.  In pertinent part, this form indicated that in order to receive VA disability compensation at the full-dollar rate, the Veteran must not be absent from the United States for more than 60 days at a time.  

In a VA Memorandum dated in June 2007, a veterans service representative from the Manila RO certified that a review of a photocopy of the Veteran's United States passport showed that the Veteran had arrived in the Philippines on December 31, 2006, and departed the Philippines on February 1, 2007.  The service representative noted that his passport did not show that he left the United States at any time thereafter.  






In February 2008, the RO sent the Veteran another Residency Verification Report, VA Form FL 21-914 for calendar year 2007.  The form indicated that in order to receive VA disability compensation at the full-dollar rate, the Veteran must not be absent from the United States for more than 60 days at a time.  

VA received the completed form from the Veteran in April 2008.  On the form, the Veteran stated that he had left the United States during calendar year 2007.  He also submitted a statement of his travel dates outside the United States.  He provided his dates of arrival in the Philippines as December 31, 2006, and November 27, 2007.  He provided his dates of departure from the Philippines as July 4, 2007, and December 27, 2007.  

In a VA Memorandum dated in May 2008, a veterans service representative from the Manila RO certified that a review of a photocopy of the Veteran's United States passport showed the Veteran had entered the Philippines on December 31, 2006, and left the Philippines on July 4, 2007.  

In May 2008, the RO reduced the Veteran's disability compensation to the half-dollar rate for the period of March 1, 2007, to August 1, 2007, based on the information shown on the Veteran's passport.  The notice sent to the Veteran explained that his monthly compensation had been amended that is, decreased, as he was to receive benefits at the half-dollar rate of $1,305.00 effective March 1, 2007, and continuing until August 1, 2007.  

That same month the Veteran was notified due to the overpayment, he owed a debt to the United States Government in the amount of $6525.00.

In June 2008 the Veteran filed a request for waiver of the debt of $6,525.00.






In June 2008, the Veteran stated that while in the Philippines he struck a pedestrian sometime between May 2007 and July 2007 on his way to book a return flight to the United States.  He stated that it took him a month to clear the expenses incurred from the hospital.

The Veteran also submitted a Financial Status Report in June 2008.  He reported income of $2,621.00.  He reported his wife earned a monthly gross salary of $1,680.00.  Information gleaned from the report shows her total net monthly income was $638.00.  The combined monthly net income was $3,846.00.  The Veteran listed cash in the bank as $1,033.00 and cash on hand as $380.00.  Total monthly living expenses gleaned from the report were $9,795.00.  

In June 2008, the Committee on Waivers and Compromises denied the Veteran's request for waiver of the debt.  The Committee determined that the Veteran had no committed fraud, misrepresentation, or bad faith in creating the debt.  However, the Committee determined that collection of the overpayment would not be against equity and good conscience because the Veteran was not entitled to the full dollar rate and his failure to timely notify VA of his overstay in the Philippines had caused the overpayment.  It was also noted that collection of the debt would not seriously impair his ability to provide for his basic necessities or cause undue hardship on his part, and failure to repay the debt would constitute his unjust enrichment at the government's expense.  

In his substantive appeal, the Veteran stated that he had been involved in an accident involving a pedestrian while in the Philippines.  He reported that the police took his license and that he had to stay in the Philippines until he received his next disability check in order to pay a hospital bill.

In June 2010, the Veteran asserted that he would incur severe financial hardship were he made to repay the debt.  He noted that while he failed to timely notify VA of his time outside the United States, there was no malice or intent to defraud on his part.


VA obtained a copy of the Veteran's passport in July 2013.  It shows that he was absent from the United States between December 31, 2006, and July 4, 2007.  

Analysis

The Veteran disputes the validity of this debt.  When the validity of a debt has been challenged, it is improper to adjudicate an application for waiver without first determining the lawfulness of the debt asserted.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

The overpayment of $6,525.00 was created because the Veteran received VA disability compensation at the full-dollar rate during a period where he was absent from the United States for more than 60 consecutive days.  

The Veteran does not dispute that he stayed in the Philippines for more than 60 days, specifically from December 31, 2006, to July 4, 2007.  However, he essentially argues that there was good cause for his overstay that is, because he was involved in a motor vehicle accident.  

The Veteran's reasons for being absent from the United States does not constitute good cause.  By his self-report, the motor vehicle accident occurred sometime between May and July 2007.  March 1, 2007, was the 61st calendar day of his absence.  Even accepting his testimony that his license was confiscated and he had to pay hospital bills after the accident which caused financial difficulty, by that time he had already been in the Philippines in excess of 60 days.  By his own report, the accident occurred at least 90 days after he had been outside the United States.  There is no indication in the record that he attempted to contact VA within the first 60 days, to notify them that he was unable to return to the United States due to unforeseen circumstances.  Had he done so, the overpayment might have been of a lesser amount or avoided entirely.




The RO reduced the disability compensation to the half-dollar rate effective March 1, 2007, the 61st day of his absence.  The compensation payments were resumed at the full-dollar rate effective August 1, 2007, the first day of the month following the date on which he met the residency requirements again.  The RO's action was in accordance with 38 C.F.R. §§ 3.42(d), 3.505(b).  

Between March 1, 2007, and August 1, 2007, the Veteran received monthly compensation payment at the full-dollar rate of $2,610.00.  However, effective March 1, 2007, and continuing until August 1, 2007, he was only entitled to a monthly rate of $1305.00, that is, the half-dollar rate.  A monthly rate of $2,610.00 for five months equals $13,050.00, half of which is $6,525.00.  Therefore, the debt in the amount of is $6,525.00 was properly created.  

The law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness when any one of the follow elements is found to exist: (1) Fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  

The Committee determined that the debt of $6,525.00 was the not the result of fraud, misrepresentation, or bad faith on the Veteran's part.  As there is no evidence to reverse the finding of the Committee, the Board finds that there is no statutory bar to waiver of recovery of the overpayment.

Where there is no fraud, misrepresentation, or bad faith on the Veteran's part in creating the overpayment, waiver is not precluded pursuant to 38 U.S.C.A. § 5302(a), and the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  



The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.

The first and second elements pertain to the fault of the Veteran, as the debtor, versus the fault of the VA.  Here, the Veteran was solely at fault in creating the debt.  

The Residency Verification Report sent to the Veteran in February 2007 notified him that in order to receive VA disability compensation at the full-dollar rate, he could not be absent from the United States for more than 60 days at a time.  Significantly, the Veteran was also sent Residency Verification Reports in 2004, March 2005 and March 2006, all of which provided notice of the residency requirements to receive VA disability compensation at the full-dollar rate.  

The Veteran was on notice of the consequences of failure to timely notify VA of any absence from the United States in excess of 60 days.  And, there is no indication that VA had notice that the Veteran had exceeded 60 days of residency outside the United States, and then delayed taking action to reduce his compensation.  The initial memorandum received in June 2007 provided incorrect information regarding the Veteran's travel dates.  When VA received accurate information that the Veteran had been living outside the United States for more than 60 days, it promptly took action to reduce the compensation to the half-dollar rate and notify the Veteran of the overpayment created.  The Veteran was solely at fault for the overpayment.  

Considering the other factors of equity and good conscience, including undue hardship, in 2008 the Veteran reported that his total monthly income was $3,846.00.  He reported that his monthly expenses for basic necessities of rent, utilities, and food were $2,250.00.  He reported installment debts of $562.00 as well as unexplained "other living expenses" that totaled $6,983.00.  There is no indication that these "other living expenses" represent basic necessities.  As the Veteran's reported monthly income of $3,846.00 is greater than his monthly expenses of rent, utilities and food which total $2,250.00, he can repay the debt without being deprived of basic necessities of life.  

The Board also finds that recovery of the overpayment would not defeat the purpose of the benefit.  The rate of disability compensation (full-dollar rate) was based on the fact the Veteran was expected to be residing in the United States, which has a higher cost of living than the Philippines.  66 Fed. Reg.  66763, 66767 (Dec. 27, 2001).  During the time of the overpayment, the Veteran was receiving compensation in an amount that was meant to accommodate him for the relatively high cost of living expenses he would face in the United States.  He actually had a lower cost of living while residing in the Philippines for more than six months.  As such, recovery of those benefits, to which he was not entitled by law, does not defeat the purpose of the benefits.

The Board finds that the Veteran's failure to make restitution to VA would result in an unfair gain to the Veteran, that is, unjust enrichment.  It is not equitable for the Veteran to retain benefits that have been erroneously provided.  To waive recovery would result in an unfair gain.

There is no evidence that the Veteran's reliance on VA benefits resulted in relinquishment of another valuable right.  

After consideration of the elements of equity and good conscience, the Board concludes that the recovery of the overpayment of the debt, $6,525.00, is not against equity and good conscience.

      (The Order follows on the next page.).




ORDER

An overpayment of Department of Veterans Affairs disability compensation in the amount of $6,525 was properly created and waiver of recovery of the debt in the amount of $6,525 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


